Citation Nr: 0016090	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on June 
[redacted], 1997.  The veteran served on active duty from February 
1948 to March 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection for the 
cause of the veteran's death was denied.  

The instant claim was previously remanded by the Board in 
July 1999 in order to ensure compliance with due process 
considerations. 

The Board again notes that the appellant's application for 
benefits constitutes a claim for accrued benefits, as the 
veteran had perfected an appeal for a claim for an increased 
evaluation for the service-connected residuals of a fracture 
at L4 prior to his death.  The rating decision issued prior 
to the veteran's death, dated December 1996, granted an 
increased evaluation of 40 percent disabling for the service-
connected lumbar spine disability under Diagnostic Code 5293.  
However, this did not constitute a full grant of the benefits 
sought on appeal as higher evaluations are warranted with 
consideration of Diagnostic Codes 5293 and 5285.  Thus, the 
RO should address the issue of entitlement to an increased 
evaluation for the service-connected residuals of a fracture 
at L4 on an accrued benefits basis, to include discussion of 
why an additional 10 percent rating would not be warranted 
for vertebral body deformity under Diagnostic Code 5285.  


REMAND

Having reviewed the record, the Board has determined that 
this claim must be remanded in order to ensure compliance 
with the provisions of the prior Board remand of July 1999.  
In the July 1999 remand, the Board instructed the RO to 
prepare a decision which addressed all of the favorable 
evidence of record, including the death certificate noting 
contributing conditions to death and a private medical 
opinion dated April 1996.  The record indicates that such 
action was not undertaken.  

At the time of the veteran's death, service connection had 
been granted for residuals of fracture at L4, with post-
operative herniated nucleus pulposus (a lumbar spine 
disability).  The record includes an April 1996 opinion from 
William F. Sullivan, M.D., which indicates that the veteran's 
medical problems included osteoporosis with old compression 
fracture.  In addition, the death certificate lists 
osteoporosis as significant condition contributing to death 
but not resulting in the underlying cause of death.  This 
evidence, including the notation of osteoporosis on the death 
certificate, was not discussed by the RO in the November 1997 
rating decision, the April 1998 Statement of the Case, or the 
October 1999 Supplemental Statement of the Case.  

The record indicates that on review of the claims folder 
following the Board's July 1999 remand, the RO determined 
that its discussion of the April 1996 medical statement in a 
December 1996 rating decision (which pertained to an entirely 
different issue and which was dated prior to the veteran's 
death) was sufficient to comply with the Board's remand.  

However, the Board finds that the remand instructions were 
not complied with as the RO failed to address significant 
evidence (including Dr. Sullivan's opinion linking 
osteoporosis to an old compression fracture and the notation 
of osteoporosis on the death certificate as a contributory 
cause of death) in its adjudication of a claim for service 
connection for the cause of the veteran's death.  It was the 
decision of the Board in the July 1999 remand to return this 
appeal to the RO so that the appellant could be provided with 
a complete and accurate discussion of the evidence which is 
favorable to her claim, thereby curing any due process 
defect.  The fact that the RO considered the evidence of Dr. 
Sullivan in a rating decision on a completely different issue 
(an increased rating claim) prior to the veteran's death does 
not cure the defect with regard to the appellant's current 
claim for service connection for the cause of the veteran's 
death.  

The Board notes that remand instructions of the Board are 
neither optional nor discretionary, and full compliance with 
such instructions is mandated by law. Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the instant appeal is being 
returned to the RO in order to ensure compliance with the 
July 1999 remand instructions.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should comply with the 
provisions of the July 1999 remand.  The 
RO shall prepare a decision that 
addresses the favorable evidence of 
record with regard to the appellant's 
claim for service connection for the 
cause of the veteran's death, including 
the notation of osteoporosis on the death 
certificate as a contributing cause of 
death and the April 1996 private medical 
opinion.  

The RO is reminded that the record 
contains a document that establishes 
osteoporosis as a significant condition 
contributing to death, and this evidence 
must be discussed in conjunction with the 
appellant's claim.  

2.  If the RO does not find the notation 
of osteoporosis as a contributing cause 
of death on the death certificate to be 
pertinent or significant to the 
appellant's claim, the reasons therefor 
should be fully supported.  

3.  The appellant is reminded of the duty 
to submit evidence of a well grounded 
claim, which includes evidence of an 
evidentiary link between the cause of the 
veteran's death and the period of service 
or a service-connected disability.  

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claim should be returned to the Board 
for further action, as appropriate.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

